COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Beales, Athey and Lorish


              GEORGE THOMASSON, III
                                                                                  MEMORANDUM OPINION*
              v.      Record No. 0312-21-2                                            PER CURIAM
                                                                                    NOVEMBER 9, 2021
              CHESTERFIELD COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                  FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                                             Frederick G. Rockwell, III, Judge

                                (Michelle Anthony Snell; Winslow, McCurry & MacCormac, PLLC,
                                on brief), for appellant. Appellant submitting on brief.

                                (Michael P. Kozak, Deputy County Attorney; Jennifer M. Newman,
                                Guardian ad litem for the minor child, on brief), for appellee.
                                Appellee and Guardian ad litem submitting on brief.


                      George Thomasson, III (father) appeals the circuit court’s order terminating his parental

              rights to his child, S.T.1 Father argues that the circuit court erred in finding sufficient evidence to

              terminate his parental rights under Code § 16.1-283. Upon reviewing the record and briefs of the

              parties, we conclude that the circuit court did not err. Accordingly, we affirm the decision of the

              circuit court.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                          We use initials to refer to the child in order to attempt to better protect the child’s
              privacy.
                                         BACKGROUND2

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t

of Hum. Servs., 63 Va. App. 157, 168 (2014)).

       Before the Chesterfield County Department of Social Services (the Department) became

involved with father and S.T., the Henrico County Department of Social Services had provided

foster care prevention services since June 2018. During that time, S.T. lived with his biological

mother and had supervised visitation with father.3 When mother moved, Henrico County DSS

transferred the matter to the Chesterfield County Department of Social Services.

       In March 2019, the Chesterfield County Juvenile and Domestic Relations District Court (the

JDR court) entered emergency and preliminary removal orders after finding that S.T. was subject to

an imminent threat to life or health. S.T. entered foster care, and the Department placed him with

Lawrence Mitchell, his maternal grandfather.

       The Department was concerned with father’s substance abuse so he was required to submit

to random drug screening, required to participate in case management with his therapeutic

providers, and required to receive psychiatric and mental health outpatient therapy. The Department

also arranged supervised visitation with S.T. and met with father to help him understand S.T.’s


       2
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
       3
         The Chesterfield County Juvenile and Domestic Relations District Court terminated the
biological mother’s parental rights to S.T. in October 2020. She did not appeal that decision.
                                                -2-
wellbeing. Initially, father’s supervised visitation was scheduled for two hours once per week. In

June 2019, that visitation increased to three hours once per week. In October 2019, however, it

decreased to two hours once per week because father had failed to comply with his drug screens.

       In November 2019, father told the Department that he was not going to participate in any

visitation going forward. Although the Department advised father to continue visiting with S.T., he

cancelled visitation on December 19, 2019 because he felt that two hours was insufficient for

developing a relationship and bonding with his son. Father inquired about visitation at a meeting in

March 2020 but threatened that he would not consider visitation again if it was not longer than two

hours. Father abruptly left the meeting when the Department declined his request. In any event,

father went approximately nine months without visiting or communicating with S.T.

       In July 2020, after the JDR court approved the foster care goal of adoption, father again

requested visitation so as not to “upset the judge.” The Department arranged two virtual visits with

S.T. because of the COVID-19 pandemic, but father made inappropriate comments to S.T. during

both visits. The Department scheduled three meetings to discuss the virtual visits with father and

how to move forward. Father, however, did not attend any of those meetings. Accordingly, the

Department declined to arrange any further visits.

       In addition, the Department required father to submit to random drug screens because he had

admitted to cocaine use in January 2019, just before S.T. entered the Department’s care. Father

repeatedly tampered with the drug screens by dropping the samples in the toilet, using “an

apparatus,” and providing samples that had a “wrong temperature.” Father also cut his hair before a

hair follicle test, and, because his hair was too short, the test could not be completed. Even though

the Department requested at least twelve drug screens, father provided only two valid samples,

which tested positive for marijuana and cocaine. The Department never received a clean drug

screen from father.
                                                 -3-
        The Department was also concerned with father’s mental health and instructed him to

undergo intensive psychotherapy. Father did not receive any therapy until January 2020, when he

began seeing a provider each month. Nevertheless, the Department was concerned because the

provider did not have knowledge of father’s mental health history and background. After father

began therapy, his sister contacted the Department because he had sent her concerning emails,

including pictures of a stabbed stuffed bunny and lunchbox. At a meeting with the Department,

father was “extremely disregulated,” crying, and stated he would voluntarily terminate his parental

rights. Father also stated he was going to leave Virginia and live in the mountains of West Virginia.

        On July 20, 2020, the Department petitioned to terminate father’s parental rights. On

October 9, 2020, the JDR court terminated father’s parental rights to S.T. Father appealed the JDR

court’s ruling to the circuit court. At a hearing on February 1, 2021, father testified that “after

having time to unplug[,] discharge a lot of emotions,” and prioritizing his goals, he wanted to be in

S.T.’s life. Father stated that the experience had been traumatic for him. He acknowledged that he

had “squandered a lot of opportunities” but claimed he had been committed to S.T. “since day one.”

When the circuit court asked father what he had done for S.T., father stated that he donated in S.T.’s

name to Children’s Hospital. Father testified that he regretted his mistakes but made attempts to

connect with his son.

        The Department argued that S.T. had been in foster care for twenty-three months, that father

had voluntarily failed to maintain continued contact with S.T. for at least six months, and that the

condition that brought S.T. into care had not been substantially remedied within twelve months.

After considering the evidence and arguments, the circuit court terminated father’s parental rights

under Code § 16.1-283(C)(1) and (C)(2). This appeal followed.




                                                  -4-
                                               ANALYSIS

        Father challenges the sufficiency of the evidence to terminate his parental rights to S.T. “On

review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence, considered the

statutory requirements, and made its determination based on the child’s best interests.’” Castillo

v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018) (quoting Logan v. Fairfax

Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as here, the court hears the

evidence ore tenus, its finding is entitled to great weight and will not be disturbed on appeal

unless plainly wrong or without evidence to support it.” Fauquier Cnty. Dep’t of Soc. Servs. v.

Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania Cnty. Dep’t of Soc.

Servs., 3 Va. App. 15, 20 (1986)).

        Under Code § 16.1-283(C)(1), one of the bases for the circuit court’s order terminating

father’s parental rights, a court is authorized to terminate parental rights if:

                [t]he parent or parents have, without good cause, failed to maintain
                continuing contact with and to provide or substantially plan for the
                future of the child for a period of six months after the child’s
                placement in foster care notwithstanding the reasonable and
                appropriate efforts of social, medical, mental health or other
                rehabilitative agencies to communicate with the parent or parents and
                to strengthen the parent-child relationship. Proof that the parent or
                parents have failed without good cause to communicate on a
                continuing and planned basis with the child for a period of six
                months shall constitute prima facie evidence of this condition.

“[S]ubsection C termination decisions hinge not so much on the magnitude of the problem that

created the original danger to the child, but on the demonstrated failure of the parent to make

reasonable changes.” Yafi, 69 Va. App. at 552 (quoting Toms v. Hanover Dep’t of Soc. Servs.,

46 Va. App. 257, 271 (2005)).

        The record supports the trial court’s termination of father’s parental rights under Code

§ 16.1-283(C)(1). In October 2019, after the Department decreased father’s weekly visitation time

                                                   -5-
because of his failure to comply with drug screens, father told the Department that he was not going

to participate in any further visitation going forward. The Department advised father that he should

continue visiting S.T., but father cancelled his visit on December 19, 2019, because he felt that two

hours was insufficient for developing a relationship and bonding with S.T. He then refused to visit

with S.T. for approximately nine months despite the Department’s services and advice that he

should continue visitation.

        Nevertheless, father argues that Code § 16.1-283(C)(1)’s six-month timeline was tolled by

the Supreme Court of Virginia’s March 16, 2020 order declaring a judicial emergency in response

to COVID-19 emergency, which directed that “all deadlines are hereby tolled and extended,

pursuant to Va. Code § 17.1-330(D).” See March 16, 2020 Order Declaring a Judicial Emergency

in Response to COVID-19 Emergency. Code § 16.1-283(C)(1)’s six-month timeline, however, is

not a deadline as contemplated by the Supreme Court’s emergency orders. Indeed, Code

§ 16.1-283(C) did not require father to have access to the court or to file any documents with the

court within that six-month time frame. See Code § 17.1-330(D) (stating that a “judicial emergency

may be declared . . . when a disaster . . . substantially endangers or impedes the operation of a court,

the ability of persons to avail themselves of the court, or the ability of litigants or others to have

access to the court or to meet schedules or time deadlines”). Rather, it merely provides that parental

rights may be terminated if a parent, “without good cause, fail[s] to maintain contact with and to

provide or substantially plan for the future of the child for a period of six months” after the child

enters foster care. Code § 16.1-283(C)(1). That required involvement with and visitation to his

child is not a “deadline” the Supreme Court’s emergency orders tolled.

        In addition, the record demonstrates that father voluntarily ceased visitation with S.T. in

November 2019, approximately five months before the Supreme Court’s first emergency order.

Although father inquired about visitation in March 2020, he demanded that visits be longer than two
                                                   -6-
hours and abruptly left a meeting when the Department denied his demands. Moreover, the

Department arranged for two virtual visitations during the pandemic, but father made inappropriate

comments to S.T. during both visits, and father refused to attend meetings with the Department to

discuss his behavior.

        “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Tackett v. Arlington Cnty. Dep’t of Hum. Servs., 62 Va. App. 296, 322 (2013) (quoting

Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540 (1990)). Father simply

refused to visit or communicate with S.T. for approximately nine months – more than half of which

occurred before the COVID-19 pandemic began – and declined to accept the Department’s help in

establishing that communication. Thus, the circumstances of this case show that father, without

good cause, failed to maintain continuing contact with S.T. for more than six months,

notwithstanding the reasonable and appropriate efforts by the Department. Considering the totality

of the circumstances, we cannot say that the circuit court erred in terminating father’s parental rights

under Code § 16.1-283(C)(1).

        “When a lower court’s judgment is made on alternative grounds, this Court need only

determine whether any of the alternatives is sufficient to sustain the judgment.” Castillo, 68

Va. App. at 574 n.9; see also Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 8

(2005) (the Court affirmed termination of parental rights under one subsection of Code

§ 16.1-283 and, therefore, did not also need to address termination of parental rights pursuant to

another subsection). Because we find that the circuit court did not err in terminating father’s

parental rights under Code § 16.1-283(C)(1), it is not necessary for us to reach the question of

whether father’s parental rights also should have been terminated under Code § 16.1-283(C)(2).



                                                 -7-
                                   CONCLUSION

For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                     Affirmed.




                                          -8-